DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on October 28, 2021 has been entered.

Status
This instant application No. 15/859388 has claims 1-24 pending.  

Title Objection
The title has been objected to because it is vague and not directed to a field of invention. 
The following title is recommended instead: 
SLED-BASED RESOURCE MANAGEMENT TECHNOLOGIES FOR VIRTUAL MACHINE MIGRATION

Claim Objections
Objections have been made to claims 1, 9, and 17 for the following reasons: minor informalities. Please see next page for objections and suggested amendments.
Claims 1, 9, and 17 – grammatical errors
“ … 	transmit a memory allocation request to a memory pool controller of a memory device to associate a region of memory in a memory pool with the compute device to store data associated with the VM instance, wherein the memory pool is maintained at the memory device, the memory device being remote to the compute device; 
…
transmit a memory reassociation request to the memory pool controller to reassociate the region of memory in the memory pool with the other compute device to continue to store data associated with the VM instance, the memory device being remote to the other compute device;	”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 9, and 17, it recites the following limitations:
“ …	transmit a memory allocation request to a memory pool controller of a memory device to associate a region of memory in a memory pool with the compute device to store data associated with the VM instance, wherein the memory pool is maintained at the memory device, the memory device remote to the compute device; 
…
transmit a memory reassociation request to the memory pool controller to reassociate the region of memory in the memory pool with the other compute device to continue to store data associated with the VM instance, the memory device remote to the other compute device;	”
The claim is indefinite for three reasons: 
1) The claim uses multiple instance of the word “to”, which obfuscate the claimed subject matter and makes it difficult to establish functional claim language. One of ordinary skill cannot propertly ascertain limitations on the subject matter Applicant seeks patentability for. 
2) Due to repetitive use of the word “to”, it is unclear how a memory allocation request is interrelated with a respective association step and continued storage of data for the respective association. It is also unclear how a respective reassociation step is interrelated with a continued storage of data for the respective reassociation. 
3) The claims recites two instances of “data associated with the VM instance” – see recited language again below: 
“ …	transmit a memory allocation request to a memory pool controller of a memory device to associate a region of memory in a memory pool with the compute device to store data associated with the VM instance, wherein the memory pool is maintained at the memory device, the memory device remote to the compute device; 
…
transmit a memory reassociation request to the memory pool controller to reassociate the region of memory in the memory pool with the other compute device to continue to store data associated with the VM instance, the memory device remote to the other compute device;	”
It is unclear whether two instances of data are: 
	1 – a first item of data and a second item of data, or 

Examiner recommends that Applicant amend language as follows:
“ 	…	
transmit a memory allocation request to a memory pool controller of a memory device, , by the memory pool controller, a region of memory in a memory pool with the compute device; 
store data associated with the VM instance, wherein the memory pool is maintained at the memory device, the memory device remote to the compute device; 
	…
transmit a memory reassociation request to the memory pool controller, provide information from the compute device, and , based on the provided information, the region of memory in the memory pool with the other compute device; …”
Following from this rejection, dependent claims 2-8, 10-16, and 18-24 are rejected as they fail to remedy the deficiencies of claims 1, 9, and 17.
Regarding claims 4, 12, and 20, it recites the following limitations:
“ … 	wherein to associate the region of memory in the memory pool with the compute device comprises the memory pool controller to map the allocated region of memory to the compute device to store data associated with the VM instance.”
This claim is indefinite because it is unclear how a step to associate is further defined as a claimed element (the memory controller) performing a functionality. The claim language lacks an express step that further defines the step to associate.
Examiner recommends that Applicant amend language as follows: 
wherein to associate the region of memory in the memory pool with the compute device comprises a step , by the memory pool controller, the allocated region of memory to the compute device to store data associated with the VM instance”

Regarding claims 7, 15, and 23, it recites the following limitations:
“… 	wherein to allocate the second set of resources of the other compute device comprises to (i) retrieve a set of resources required by a workload being processed by the VM instance and (ii) allocate the second set of resources of the compute device as a function of the retrieved required set of resources.”
The claim recites “a workload being processed by the VM instance”. However, there is no previous mention of a VM instance processing a workload. Therefore, there is a lack of antecedent basis for this claimed subject matter.
Examiner recommends that Applicant amend claim language as follows: 
“… 	wherein the created VM instance processes a workload while running on the compute device, and wherein to allocate the second set of resources of the other compute device comprises steps to (i) retrieve a set of resources required by [[a]] the workload being processed by the VM instance and (ii) allocate the second set of resources of the compute device as a function of the retrieved required set of resources.”
Following from this rejection, dependent claims 8, 16, and 24 are rejected as they fail to remedy the deficiencies of claims 7, 15, and 23.
Regarding claims 8, 16, and 24, it recites the following limitations:
“… 	wherein to allocate the second set of resources of the other compute device further comprises to (i) identify available resources of each of the plurality of compute devices and (ii) allocate the second set of resources of the other compute device as a function of the identified available resources.”
claims 8, 16, and 24, the language is indefinite for two reasons: 
	1 – It is unclear how “the other compute device” can be found if available resource are identified for each of the plurality of compute devices (including the current compute device on which resources are currently allocated). Given that the VM is to be migrated, the other compute device will need to be a compute device different from the current compute device. The current step to “identify” includes the current compute device, which is technically unfeasible, making the claim language indefinite to one of ordinary skill in the art. 
	2 – The next step to “allocate the second set of resources” to the identified available resource makes it unclear because it includes the current compute device, which is technically unfeasible, making the claim language indefinite to one of ordinary skill in the art.
Examiner recommends that Applicant amend language as follows: 
“… wherein to allocate the second set of resources of the other compute device further comprises steps to (i) identify available resources of candidate compute devices different from the compute device of the plurality of compute devices, ii) finding, among the candidate compute devices, the other compute device with the identified available resources compatible that meet the set of resources required by the workload, and (iii) allocate the second set of resources of the other compute device, as a function of the retrieved required set of resources and the identified available resources compatible that meet the set of resources required by the workload.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-4, 6, 9-12, 14, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (Pub. No. US2017/0054603; hereinafter Kulkarni) in view of Ali et al. (NPL titled “Energy Efficient Resource Provisioning with VM Migration Heuristic for Disaggregated Server Design”; hereinafter Ali) in view of Stabrawa et al. (Pub. No. US2016/0077975; hereinafter Stabrawa).
Regarding claims 1, 9, and 17, Kulkarni discloses the following: 
A resource manager server for migrating virtual machines, the resource manager server comprising: 
a communication circuit; and
(Kulkarni discloses a communication circuit, e.g. “The interface circuit 1020 of the illustrated example also includes a communication device such as a transmitter, a receiver, a transceiver, a modem and/or network interface card to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 1026 (e.g., an Ethernet connection, a digital subscriber line (DSL), a telephone line, coaxial cable, a cellular telephone system, etc.)” [0173]) 
a compute engine to: 
identify a compute device of a plurality of compute devices for a virtual machine (VM) instance, wherein each of the compute devices is communicatively coupled to the resource manager server; 
(Kulkarni teaches identifying a compute device of a plurality of compute devices or SRUMs [0078] for a virtual machine (VM) instance [0079], e.g. “composition information (e.g., identifiers, properties, etc.) of composed resources and their associated sub-components (e.g., SRUMs)” [0078], wherein each of the compute devices is communicatively coupled – via interfaces – to the resource manager server or LRM [0079; FIG. 6, All Elements])
allocate a first set of resources of the identified compute device for the VM instance; 
(Kulkarni teaches allocating a first set of resources of the identified compute device, e.g. a SRUM [0018, 0078] or a set of composed resources [0159] for the VM instance or workload [0018], e.g. “the logical resources can be allocated to different workloads to provide virtual services or cloud-based services” [0018] and furthermore “the example PRM 518 allocates and/or deallocates the disaggregated physical hardware resources 108, 226 to recompose a composed resource (e.g., configure a recomposed instance of the composed resource)” [0159])
associate a region of memory in a memory pool of a memory sled with the compute sled, wherein the memory pool is maintained at a memory device  communicatively coupled to the resource manager server, the memory device remote to the compute device;
(Kulkarni teaches associate a region of memory in a memory pool, e.g. “cMem Obj Composed Memory Objects made up of N local or pooled Memory objects” [0150; TABLE 20] of a memory sled [0147; TABLE 12] with the compute sled – by using the IMAP function, e.g. “map [IMAP] physical endpoints IMAP [N] Endpoint is the UID to identify physical IMAP [ objects. Interconnect ID identifies the Endpoint1, specific interconnect that the two endpoints Endpoint2, are connected by. Examples include a Interconnect ID pCPU UID for Endpoint1 and a pMem ] UID for Endpoint 2 with the Interconnect ID expressing the specific interconnect object used to connect them” [0148; TABLE 19], wherein the memory pool is maintained at a memory device [0021, 0026, 0150; TABLE 20] communicatively coupled to the resource manager server [0079; FIG. 6, All Elements], the memory device remote to the compute device [0026, 0142-0143, 0146; FIG. 1, Elements 104 and 118]. 
For further evidence of a memory sled, Kulkarni cites the following: 
“Sub Rack Unit module like a Sled for which may consist of leaf objects like CPU, Memory, Switch, Storage SRUM ID Unique Sub Rack” [0146; TABLE 12])
create the VM instance on the compute device; 
Kulkarni teaches creating the VM instance [0052] on the compute device or SRUM [0079, 0146-0147], e.g. “to enable the composed servers to be partitioned into multiple logical servers to create virtual machines” [0052]) 

Kulkarni does not disclose the following:
(1)	allocate, in response to a determination that the VM instance is to be migrated, a second set of resources of another compute device of the plurality of compute devices for the VM instance; 
(2)	migrate the VM instance to the other compute device;  
Nonetheless, this feature would have been made obvious, as evidenced by Ali.
(1) (Ali teaches allocating, in response to a determination that the VM is to be migrated [Page 3, Section 2. VIRTUALIZATION and VM MIGRATIONH, Paragraph 2], a second set of resources of another compute device of the plurality of compute devices for the VM instance [Page 4, Lines 10-11].
For evidence of determining a VM instance to be migrated, Ali cites the following: 
“the  following  qualifications  must  be guaranteed  before  performing VM  migration  to  that  server:  
(i)  the target  server  has  enough  capacity  to  host  the migrated VM, 
(ii) the migration will save some resources, 
(iii) the migration will not increase the migrated VM duration. 
If all these conditions are satisfied, then the migration can be done” [Page 3, Section 2. VIRTUALIZATION and VM MIGRATIONH, Paragraph 2])	
(2) (Ali teaches migrating the VM instance to the other compute device or emptied resource, e.g. “with all VMs at the same time. Rather, after a VM finishes its serving duration, the used resources will be vacated from this VM, and therefore we can perform VM migration by moving VMs that still need further processing to emptied resources” [Page 5, Lines 31-33])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kulkarni with the teachings of Ali. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the allocating and migrating steps of Ali with respect to a first compute sled of Kulkarni. 
Ali].

However, Kulkarni in view of Ali does not disclose the following:
(1)	transmit a memory allocation request to a memory pool controller of a memory device to associate a region of memory in a memory pool with the compute device to store data associated with the VM instance, wherein the memory pool is maintained at [[a]] the memory device 
	***EXAMINER’S INTERPRETATION: 
Transmitting a memory allocation request to a memory pool controller of a memory device for the intended goal to associate a region of memory in a memory pool with the compute device with further intended goal to store data associated with the VM instance. 
No patentable weight is given to the languages “to associate a region of memory in a memory pool with the compute device” and “to store data associated with the VM instance”.
Patentable is only given for a step to “transmit a memory allocation request to a memory pool controller of a memory device”.
(2)	transmit a memory reassociation request to the memory pool controller to reassociate the region of memory in the memory pool with the other compute device to continue to store data associated with the VM instance, the memory device remote to the other compute device; and 
	

***EXAMINER’S INTERPRETATION: 
Transmitting a memory reassociation request to the memory pool controller for the intended goal to reassociate the region of memory in the memory pool with the other compute device with further intended goal to continue to store data associated with the VM instance. 
No patentable weight is given to the languages “to reassociate the region of memory in the memory pool with the other compute device” and “to continue to store data associated with the VM instance”.
Patentable is only given for a step to “transmit a memory reassociation request to the memory pool controller”.
(3)	start-up the VM instance on the other compute device.  
Nonetheless, this feature would have been made obvious, as evidenced by Stabrawa.
(1)	(Stabrawa discloses a step to transmit a memory allocation request, by a client [0021], to a memory pool controller [0061, 0067; FIG. 4, Element 420], e.g. “instructions executed by the CPU may direct a hardware data controller to transfer the data from the memory of the first device to the memory of the second device, the actual transfer of the data between the memories may be completed without involvement of the CPU and, if the first device includes an operating system, without involvement of the operating system” [0067], of a memory device to associate/reference a region of memory [0021, 0100], e.g. “reference one or more regions in the memory appliance 110” [0021], in a memory pool [0032, 0095] with the compute device, e.g. “compute resources of the memory appliance” [0082], to store data associated with the VM instance [0034, 0060], e.g. “…the system 100 for dynamically allocatable external memory may store data of one or more regions in one or more memory appliances … The memory 210 may further include … region metadata 215 …” [0034], wherein the memory pool is maintained at the memory device [0032, 0095], the memory device remote to the compute device [0036, 
(2)	(Stabrawa discloses a step to transmit a memory reassociation request to the memory pool controller, e.g. “For example, the request to resize the existing region 214 may be re-allocating a portion of the region 214 that was previously de-allocated by a different request to resize the same region 214. The region access logic 212 may assign the allocated portion to the region 214” [0100], to reassociate the region of memory in the memory pool with the other compute device [0100-0102, 0111-0114], e.g. “update the region metadata 215 to include references to the allocated portion of the memory” [0100], “if the second region 214b is successfully created, the contents of the first region 214a may be transferred to the second region 214b as part of a successful migration” [0111], and “Copying data from the first region 214a to the second region 214b may further involve transferring any changes that may be made to the first region 214a which are not captured by the first client-side memory access” [0114], to continue to store data associated with the VM instance [0114, 0125, 0127], e.g. “to the copies of the information may be performed in order from primary through last” [0125], the memory device remote to the other compute device, e.g. e.g. “…the system 100 for dynamically allocatable external memory may store data of one or more regions in one or more memory appliances … The memory 210 may further include … region metadata 215 …” [0034], wherein the memory pool is maintained at the memory device [0032, 0095], the memory device remote to the compute device [0036, 
(3)	(Stabrawa discloses a step to start-up the VM instance [0183-0184] on the other compute device [0005, 0183], e.g. “the primary memory may be memory in which the working sets of the processes executed by the system are stored” [0005] and “Ownership of and/or access to the external memory allocation and/or the region may be transferred from one client to another by sending, for example, a request to modify settings for the region to the region access logic of each memory appliance which includes the regions for which ownership or and/or access is being transferred” [0183])
These prior art elements of Stabrawa can be combined with prior art elements Kulkarni in view of Ali by enable memory association and memory re-association requests to a memory controller of Stabrawa within the memory spaces of Kulkarni in view of Ali. And subsequently, upon memory allocation and/or reallocation of Stabrawa, the VM instance of Kulkarni in view of Ali can be started up.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kulkarni in view of Ali with the teachings of Stabrawa. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The following two predictable results would have been yielded: 
Stabrawa].
2 – “The migration may complete when there are no portions left to be migrated. If the one or more attempts to perform client-side memory access fails, the request to migrate a region may fail” [0114 – Stabrawa]. 
Regarding claims 2, 10, and 18, Kulkarni in view of Ali in view of Stabrawa discloses the following: 
wherein to allocate the first set of resources of the compute device comprises to (i) determine a set of resources required by a workload to be processed by the VM instance and (ii) allocate the first set of resources of the compute device as a function of the determined required set of resources.  
(Ali teaches allocating the first set of resources of the compute device [Page 4, Lines 1-14] comprises to (i) determine a set of resources required by a workload to be processed by the VM instance, e.g. “For each time slot, and for each VM in this time slot, the heuristic will select one of the resources from the top of each sorted list; recall that there are three lists, processors list, memories list and IO ports list.” [Page 4, Lines 1-2] and (ii) allocate the first set of resources of the compute device as a function of the determined required set of resources, e.g. “After choosing all three resources that can fulfil the current VM demands, the heuristic allocates these resources to the VM under consideration and updates the used resources’ remaining capacity.” [Page 4, Lines 10-11])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kulkarni with the teachings of Ali. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the allocating step of Ali on the first resources of the compute sled of Kulkarni.
Ali].
Regarding claims 3, 11, and 19, Kulkarni in view of Ali in view of Stabrawa discloses the following: 
wherein to allocate the first set of resources of the compute device devices device  
(Ali teaches allocating the first set of resources of the compute device [Page 2, INTRODUCTION section, Last Paragraph] further comprises to (i) identify available resources of each of the plurality of compute devices, e.g. “the heuristic will check the chosen resources to find out if there is enough capacity on each resource type to serve the VM request. First the processor will be tested, if it does not have enough capacity then the heuristic will pick up a new processor from the processor sorted list, otherwise, the heuristic will test the selected memory. Again, if the memory does not have enough capacity to serve the VM under consideration, a new memory must be retrieved from the memory list; otherwise the selected IO port must be tested.  If the IO port can accommodate the network traffic requirements of the VM under consideration, it will be used directly; otherwise a new IO port must be retrieved from the IO list.” [Page 4, Lines 3-9] and (ii) allocate the first set of resources of the compute device as a function of the identified available resources, e.g. “After choosing all three resources that can fulfil the current VM demands, the heuristic allocates these resources to the VM under consideration and updates the used resources’ remaining capacity.” [Page 4, Lines 10-11])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kulkarni with the teachings of Ali. 
Ali on the first set of resources of Kulkarni.
The motivation would have been as follows: “In this paper, we introduced our new energy efficient EERPVMM-DS heuristic that performs resource provisioning and VM migration in the Disaggregated Server (DS) paradigm” [Page 5, Section 5 CONCLUSION, First sentence – Ali].
Regarding claims 4, 12, and 20, Kulkarni in view of Ali in view of Stabrawa disclose the following: 
wherein to associate the region of memory in the memory pool with the compute device comprises the memory pool controller to map the allocated region of memory to the compute device to store data associated with the VM instance.  
***EXAMINER’S INTERPRETATION: 
A step to associate the region of memory in the memory pool with the compute device is defined as follows
The memory pool controller maps the allocated region of memory to the compute device with the intended goal to store data associated with the VM instance. 
No patentable weight is given to the languages “to store data associated with the VM instance”.
Patentable is only given for “the memory pool controller to map the allocated region of memory to the compute device”.
(Stabrawa disclose a step to associate the region of memory in the memory pool with the compute device [0063-0066] comprises the memory pool controller to map the allocated region of memory to the compute device [0047, 0063-0066, 0164] to store data associated with the VM instance, e.g. “…the 
This associating step of Stabrawa can be combined with the disclosed/taught steps of Kulkarni in view of Ali, in order to yield predictable results known to one of ordinary skill in the art. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kulkarni in view of Ali with the teachings of Stabrawa. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been allocated “memory on the memory appliances having low network bandwidth when satisfying requests from the clients that have low network bandwidth” [0135 – Stabrawa].
Regarding claims 6, 14, and 22, Kulkarni in view of Ali in view of Stabrawa discloses the following: 
wherein to reassociate the region of memory in the memory pool with the other compute device comprises the memory pool controller 
(Stabrawa teaches reassociating the region of memory in the memory pool with the other compute device [0100] comprises the memory pool controller to map a reassociated region of memory to the other compute device [0109], e.g. “the region access logic 212 may update the region metadata 215 to reflect the modified settings” [0109], to continue to store data associated with the VM instance [0114, 0125, 0127], e.g. “to the copies of the information may be performed in order from primary through last” [0125])
Stabrawa, can be applied to memory of Kulkarni in view of Ali, in order to yield predictable results known to one of ordinary skill in the art. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kulkarni in view of Ali with the teachings of Stabrawa. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to benefit from “re-allocating a portion of the region 214 that was previously de-allocated by a different request”, in order “to resize the same region” [0100 – Stabrawa].
Claim(s) 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Ali in view of Stabrawa in view of Sakuta (Pub. No. US2009/0144389 published on June 4, 2009; hereinafter Sakuta).
Regarding claims 5, 13, and 21, Kulkarni in view of Ali in view of Stabrawa does not disclose the following: 
wherein to migrate the VM instance to the other compute device device 
Nonetheless, this feature would have been made obvious, as evidenced by Sakuta.
(Sakuta teaches that to migrate the VM instance to the other compute device comprises to transmit one or more threads associated with the workload associated with the VM instance [0159, 0168-0169] to the other compute device [0167], e.g. “after the execution of live migration, I/O processing can be executed to a common volume from the migration destination virtual server subject to live migration” [0169])
Sakuta suggests a capability to transmit one or more threads associated with the workload associated with the VM instance to the other compute sled of Kulkarni in view of Ali in view of Stabrawa.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kulkarni in view of Ali in view of Stabrawa with the teachings of Sakuta. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “the virtual computer system 1 is able to normally execute write processing even after the execution of live migration” [0166 – Sakuta].
Claim(s) 7-8, 15-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Ali in view of Stabrawa in view of Narkier et al. (Pat. No. US/10,069,749 filed on December 29, 2014; hereinafter Narkier).
Regarding claims 7, 15, and 23, Kulkarni in view of Ali in view of Stabrawa does not disclose the following: 
wherein to allocate the second set of resources of the other compute device device  
Nonetheless, this would have been obvious, as evidenced by Narkier.
(Narkier teaches allocating the second set of resources of the other compute device [Column 7, Lines 51-61] comprises to (i) retrieve a set of resources required by a workload being processed by the VM instance, e.g. “summarize available/consumed space on individual storage resources, and a third view may summarize available/consumed memory on available” [Column 9, Lines 19-25], and (ii) allocate the second set of resources of the compute device as a function of the retrieved required set of resources, e.g. “A dynamically composed compute node may be created by dedicating sufficient resources to the 
It would have been beneficial to apply the teachings of Narkier on the second set of resources of the compute sled of Kulkarni in view of Ali in view of Stabrawa.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kulkarni in view of Ali in view of Stabrawa with the teachings of Narkier. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestions, and Motivation. 
The motivation would have been as follows: “The identified resources may be used to create the dynamically composed compute node, and at block 812 the software may be installed on the compute node (810)” [Column 11, Lines 42-44 – Narkier].
Regarding claims 8, 16, and 24, Kulkarni in view of Ali in view of Stabrawa in view of Narkier discloses the following: 
wherein to allocate the second set of resources of the other compute device devices device (Narkier teaches allocating the second set of resources of the other compute device [Column 7, Lines 51-61] further comprises to (i) identify available resources of each of the plurality of compute devices [Column 7, Line 59] and (ii) allocate the second set of resources of the other compute device or DCCN as a function of the identified available resources [Column 7, Lines 60-61], e.g. “For example, the identify available resources for a given workload request, or identify an optimal resource for an existing DCCN. The utility may then allocate those resources to the DCCN” [Column 7, Lines 57-61]) 
It would have been beneficial to apply the teachings of Narkier on the second set of resources of the compute sled of Kulkarni in view of Ali in view of Stabrawa. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Kulkarni in view of Ali in view of Stabrawa with the teachings of Narkier. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestions, and Motivation. 
The motivation would have been as follows: “components may be reallocated to different compute nodes to improve performance and efficiency” Column 7, Lines 56-57 – Narkier].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed October 28, 2021, with respect to claims 1-24 have been respectfully considered but they are moot in view of a new grounds of rejection. 
The independent claims are rejected under 35 U.S.C. 103, with combined citations of Kulkarni et al. (Pub. No. US2017/0054603; hereinafter Kulkarni) in view of Ali et al. (NPL titled “Energy Efficient Resource Provisioning with VM Migration Heuristic for Disaggregated Server Design”; hereinafter Ali) in view of Stabrawa et al. (Pub. No. US2016/0077975; hereinafter Stabrawa).
The dependent claims are further rejected by prior art disclosures/teachings of Stabrawa et al. (Pub. No. US2016/0077975; hereinafter Stabrawa), Sakuta (Pub. No. US2009/0144389 published on June 4, 2009; hereinafter Sakuta), and Narkier et al. (Pat. No. US/10,069,749 filed on December 29, 2014; hereinafter Narkier).
Therefore, Examiner maintains that the claims are still rejected 35 U.S.C. 103.
All evidence considered in this round of prosecution, Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        November 23, 2021
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199